Citation Nr: 1135743	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  99-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sinusitis.

(The issues of (1) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension; and (2) whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability, are the subjects of a separate decision).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Counsel



INTRODUCTION

The Veteran had active service from March 1973 to March 1976.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 1998 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claim.  The hearing was scheduled and subsequently held in November 2000.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  Following the hearing, this claim was remanded by way of Board decisions dated February 2001 and November 2003 for additional evidentiary development, to include providing the Veteran proper notice, obtaining outstanding private and VA treatment records, and affording the Veteran a VA examination.

In the interim, the RO issued a rating decision in February 2004 in which it denied the Veteran's attempt to reopen claims of entitlement to service connection for hypertension and a back disability.  The Veteran was notified of this decision, provided his appellate rights, and perfected an appeal on these issues.  He requested a video-conference hearing in connection with these issues and in February 2008, the Board remanded these issues, along with the issue of entitlement to service connection for sinusitis, to afford the Veteran the desired hearing.  The video-conference hearing was scheduled and held in July 2008 before a different VLJ.  The Veteran provided testimony not only on the new and material evidence claims, but also on the claim of entitlement to service connection for sinusitis.  The hearing transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Pursuant to Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), the United States Court of Appeals for Veterans Claims (Court) has made clear that when two hearings have been held by different VLJs on the same issue, the law requires that a veteran be afforded the opportunity for a hearing before a panel of not less than three VLJs who will ultimately decide the case.  See also, 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. §§ 19.3, 20.707 (2010).  However, a veteran need not be afforded a hearing before every member of the panel at the same time.  Arneson, 24 Vet. App. at 386.

In June 2011, VA sent a letter to the Veteran notifying him of his right to appear at a third hearing in connection with the current claim.  In July 2011, the Veteran requested an appearance at a third hearing via video-conference before a third VLJ assigned to decide the current claim.  To date, this hearing has not been scheduled or held. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge following the usual procedures. 
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SHANE A. DURKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


